DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  In line 2 of claim 4, the phrase “cross members” is interpreted as containing a typographical error and for the purposes of examination will be interpreted as “cross member”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  In line 2 of claim 10, the phrase “stems” is interpreted as containing a typographical error and for the purposes of examination will be interpreted as “stem”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farzin-Nia et al. (U.S. Patent No. 20140205960 A1).
Regarding claim 1, Farzin-Nia et al. teaches (Fig. 1-Fig. 5) an orthodontic bracket (10) comprising: a bracket body (12, 14) mountable to a tooth, the bracket body (12, 14) including an archwire slot (38) extending from a first side of the bracket body (12, 14) to an opposite second side, the archwire slot (38) dimensioned to receive an archwire therein; 
a ligating member (16) mountable to the bracket body (12, 14) and movable between a closed and an open position (Fig. 3 and Fig. 4, [0032]), wherein at least a portion of the ligating member (16) extends over the archwire slot (38) to retain the archwire within the archwire slot (38) when the ligating member (16) is in the closed position, and wherein the ligating member (16) is offset from the archwire slot (38) to provide access to the archwire when the ligating member (16) is in the open position;
a channel (48) formed between the bracket body (12, 14) and the ligating member (16) ([0038]); and a resilient biasing member (18) ([0037]) including a stem (mid region of 18, see image below) ([0037]) having a first portion coupled to the bracket body (12, 14) ([0037]) and a second portion extending into the channel (48), the second portion supporting a cross member (44) positioned within the channel ([0037]), the cross member (44) further including a projection abutting an underside of the ligating member (16) to retain the ligating member (16) in either the open or closed position ([0037], [0039]). 

    PNG
    media_image1.png
    220
    283
    media_image1.png
    Greyscale

Annotated Figure
Regarding claim 2, Farzin-Nia et al. teaches (Fig. 4 and Fig. 5) wherein the cross member (44) flexes along an arcuate path about the stem (mid region of 18) in response to a force applied by the ligating member against the projection when the ligating member (16) is moved between the open and closed positions. 
Regarding claim 3, Farzin-Nia et al. teaches (Fig. 4 and Fig. 5) wherein the stem (mid region of 18) and cross member (44) of the resilient biasing member (18) are formed as integral components.  
Regarding claim 4, Farzin-Nia et al. teaches (Fig. 1 and Fig. 4) wherein the resilient biasing member (18) is formed from a flat stock material such that the stem (mid region of 18) and cross member (44) each include a first planar surface and an opposite second planar surface separated by an edge surface extending therebetween (paragraphs [0037], [0042]). 
Regarding claim 12, Farzin-Nia et al. teaches (Fig. 4) wherein the resilient biasing member (18) further includes a first planar surface, an opposite second planar surface, and an edge surface extending between the first and second planar surfaces, wherein the edge surface is arranged generally orthogonal to a sliding direction of the ligating member (16). (See annotated Fig. below)

    PNG
    media_image2.png
    363
    635
    media_image2.png
    Greyscale

Annotated Figure 4
Regarding claim 13, Farzin-Nia et al. teaches (Fig. 1, Fig. 4 and Fig. 5) wherein the ligating member (16) moves in a direction of motion along a first axis between the open and close positions (paragraph [0035]), and wherein the cross member (44) is disposed within the channel (48) along a second axis parallel to the first axis and direction of motion of the ligating member (16). 
Regarding claim 14, Farzin-Nia et al. teaches (Fig. 4 and Fig. 5) wherein the channel (48) formed between the bracket body (12, 14) and the ligating member (16) opens into and communicates with the archwire slot (38) (paragraph [0038]).
Regarding claim 15, Farzin-Nia et al. teaches (Fig. 4 and Fig. 5) wherein the channel (48) opens along a rear portion of the bracket body (12, 14).
Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by So (KR 101693239 B1).
Regarding claim 1, 
a ligating member (140) mountable to the bracket body (110) and movable between a closed and an open position (Fig. 6a-6b), wherein at least a portion of the ligating member (140) extends over the archwire slot (114) to retain the archwire within the archwire slot (114) when the ligating member (140) is in the closed position, and wherein the ligating member (140) is offset from the archwire slot (114) to provide access to the archwire when the ligating member (140) is in the open position;
a channel (132) formed between the bracket body (110) and the ligating member (140); and a resilient biasing member (130) including a stem (lower region of 130, see image below) having a first portion coupled to the bracket body (110) and a second portion extending into the channel (132), the second portion supporting a cross member (136) positioned within the channel, the cross member (136) further including a projection abutting an underside of the ligating member (140) to retain the ligating member (140) in either the open or closed position. 

    PNG
    media_image3.png
    123
    197
    media_image3.png
    Greyscale

Annotated Figure
Regarding claim 2, 
Regarding claim 3, So teaches (Fig. 6a and Fig. 6b) wherein the stem (lower region of 130) and cross member (136) of the resilient biasing member (130) are formed as integral components.  
Regarding claim 4, So teaches (Fig. 6a and Fig. 6b) wherein the resilient biasing member (130) is formed from a flat stock material such that the stem (lower region of 130) and cross member (136) each include a first planar surface and an opposite second planar surface separated by an edge surface extending therebetween. 
Regarding claim 5, So teaches (Fig. 4) wherein the ligating member (140) further includes a slot (148) along the underside thereof and a ridge (147) formed within the slot (148), and wherein the ridge (147) interacts with the projection (137) of the resilient biasing member (130) to maintain the ligating member (140) in the open or closed position.
Regarding claim 6, So teaches (Fig. 6a and 6b) wherein the ridge includes a ramped surface, and wherein the projection rides against the ramped surface as the sliding door moves between the open and closed positions (see annotated figure below).

    PNG
    media_image4.png
    227
    403
    media_image4.png
    Greyscale

Annotated Figure 6A
Regarding claim 7, So teaches (Fig. 6b) the ligating member (140) further comprising a pocket (146) formed on an underside of the ligating slide, wherein the projection is positioned within the pocket when the ligating member is in the open position.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Farzin et al. in view of So in further view of Yick et al. (U.S. Patent No. 20150223913 A1).
Regarding claim 8, Farzin-Nia et al. and So disclosed the invention substantially as claimed in claim 7.  Farzin-Nia et al. and So are silent regarding the cross member further including a second projection offset from the projection by a gap, and wherein the ridge is positioned within the gap between the projection and second projection when the ligating member is in the open position.
In the same field of endeavor, Yick et al. teaches (Fig. 19) wherein the cross member (560) further includes a second projection (564) offset from the projection (562) by a gap, and wherein the ridge (563) is positioned within the gap between the projection (562) and second projection (564) when the ligating member is in the open position. 
It would have been prima facie obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Farzin-Nia et al. and So to incorporate the teaching of Yick et al. to provide the cross member (560) further includes a second projection (564) offset from the projection (562) by a gap, and wherein the ridge (563) is positioned within the gap between the projection (562) and second projection (564) when the ligating member is in the open position for the purpose of preventing overextension of the door by the tail section interferes with further occlusal movement by a protrusion on the door (para. [0093]).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Farzin-Nia et al. in view of Roncone (U.S. Patent No. 20130130189 A1).
Regarding claim 9, Farzin-Nia et al. discloses the invention substantially as claimed in claim 1.  Farzin-Nia et al. further teaches the bracket body further including a seat formed therein.  Farzin-Nia et al. is silent regarding the resilient biasing member further including one or more ribs disposed along the first portion of the stem, the one or more ribs securing the first portion of the stem to the seat of the bracket body.
In the same field of endeavor, Roncone teaches (Fig. 5) wherein the resilient biasing member (14) further includes one or more ribs (22) disposed along the first portion of the stem, the one or more ribs (22) securing the first portion of the stem to the seat of the bracket body.
It would have been prima facie obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Farzin-Nia et al. to incorporate the teachings of Roncone to provide the resilient biasing member (14) to further include one or more ribs (22) disposed along the first portion of the stem, the one or more ribs (22) securing the first position of the stem to the seat of the bracket body for stronger securement and stem stability. (para. [0026]).
Regarding claim 10, 
Regarding claim 11, Farzin-Nia et al. discloses the invention substantially as claimed in claim 10.  Farzin-Nia et al. is silent regarding the first portion of the stem of the resilient biasing member is adhesively coupled to the bracket body within the seat.
In the same field of endeavor, Roncone teaches wherein the first portion of the stem of the resilient biasing member is adhesively couple to the bracket body within the seat.
It would have been prima facie obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Farzin-Nia et al. to incorporate the teachings of [reference A] to provide the first portion of the stem of the resilient biasing member is adhesively coupled to the bracket body within the seat for the purpose of securing it in a stable position (para. [0026]). 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Farzin-Nia et al. in view of Lai et al. (WO 2010014518 A2).
Regarding claim 16, Farzin-Nia et al. discloses the invention substantially as claimed in claim 1.  Farzin-Nia et al. further teaches wherein the archwire slot (38) includes a first wall (para. [0034]), an opposite second wall (para. [0034]), and a bottom surface (para. [0034]) extending therebetween.  Farzin-Nia et al. is silent regarding a bracket body further including a first channel disposed between the bottom surface and the first wall, and a second channel disposed between the bottom surface and the second wall. 
In the same field of endeavor, Lai et al. teaches (Fig. 2) a bracket body (10) further including a first channel disposed between the bottom surface and the first wall, and a second channel disposed between the bottom surface and the second wall (see annotated figure below).

    PNG
    media_image5.png
    584
    573
    media_image5.png
    Greyscale

Annotated Figure 2
It would have been prima facie obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Farzin-Nia et al. to incorporate the teaching of Lia et al. to provide a first channel disposed between the bottom surface and the first wall, and a second channel disposed between the bottom surface and the second wall for the purpose of forming an archwire slot along the bracket (pg. 14 lines 25-30).
Regarding claim 17, Farzin-Nia et al. discloses the invention substantially as claimed in claim 16.  Farzin-Nia et al. is silent regarding the first and second channels extending along the archwire slot from the first side to the opposite second side of the bracket body.
In the same field of endeavor, Lai et al. teaches (Fig. 2 and Fig. 3) wherein the first and second channels extend along the archwire slot (18) from the first side to the opposite second side of the bracket body (10). 
It would have been prima facie obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Farzin-Nia et al. to incorporate the teaching of Lai et al. to provide the first and second channels extending along the archwire slot 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME K WILKINSON whose telephone number is (571)272-8543. The examiner can normally be reached Monday-Friday, 8 A.M. - 4 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.K.W./Examiner, Art Unit 3772